Spoffoed, J.
(Lea, J., recused.) The offspring of slave mothers, born whilst the mothers are affected by a privilege or mortgage, are born subject to the same privilege or mortgage. Bonner v. Mobile, 3 An. 609.
As to the other point in this case, we are not called upon to decide whether parol testimony is admissible to show a mistake in the age of a slave, as stated in a notarial ac.t of mortgage, for no objection was made to the introduction of the parol evidence in this,case. From the testimony adduced, we are satisfied that th.e slave Haney, for whose proceeds the plaintiff and the intervenors are contending, was included in the mortgage to the defendants.
The judgment is, therefore, affirmed, with costs.